           Case 1:19-cv-00995-DAD-GSA Document 35 Filed 03/17/21 Page 1 of 1



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   GUILLERMO TRUJILLO CRUZ,                      1:19-cv-00995-DAD-GSA-PC
12                                                 ORDER GRANTING PLAINTIFF’s
                   Plaintiff,                      MOTION
13                                                 (ECF No. 34.)
           vs.
14                                                 ORDER FOR CLERK TO SEND DOCKET
     B. BAKER,                                     SHEET TO PLAINTIFF
15
                  Defendant.
16

17

18

19          Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On March 12, 2021, Plaintiff
21   filed a motion concerning whether the court had received his oppositions to defendant Baker’s
22   motion to revoke Plaintiff’s in forma pauperis status. (ECF No. 34.) Plaintiff’s motion is granted
23   and the clerk is directed to send Plaintiff a copy of the docket sheet for his case.
24
     IT IS SO ORDERED.
25

26      Dated:     March 16, 2021                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
